Citation Nr: 1623985	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to an initial compensable rating for status post fracture of the right fifth metacarpal bone.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for tinnitus.

5.  Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for hypertension.

6.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to service connection for headaches, to include as secondary to hypertension and tinnitus.

9.  Entitlement to an effective date earlier than January 26, 2013, for the grant of service connection for an anxiety disorder.

10.  Entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for status post fracture of the right fifth metacarpal bone. 


REPRESENTATION

The Veteran represented by:  J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 1992 and from May 1994 to June 1998 with additional service in the Army National Guard. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Fort Harrison, Montana, and Salt Lake City, Utah.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Salt Lake City, Utah.  

In a February 2016 statement, the Veteran's counsel raised a new theory of entitlement to service connection for headaches, as secondary to the service-connected tinnitus and hypertension.  In light of this assertion, the issues are as stated on the first two pages of this decision.

In June 2015, the RO received additional VA treatment records that were considered in a June 2015 statement of the case addressing five issues on appeal.  These records show treatment for the left knee disability and contain medical nexus evidence relating the left knee disability to service.  These records do not pertain to treatment for the right little finger disability.  The RO issued a statement of the case on the issues of service connection for a left knee disorder and an increased rating for a right little finger disability in June 2014 and has not issued a supplemental statement of the case.  The Veteran and his counsel have not waived agency of original jurisdiction (AOJ) consideration of this evidence.  A waiver of AOJ consideration of this evidence is unnecessary to the issue of entitlement to a compensable rating for the right little finger disability because these VA treatment records are not pertinent to that issue.  While these records are pertinent to the issue of entitlement to service connection for a left knee disorder, in light of the decision below a waiver of AOJ consideration is unnecessary.  38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to increased ratings for an anxiety disorder and hypertension, entitlement to service connection for headaches, and entitlement to earlier effective dates for the grants of service connection for an anxiety disorder and status post fracture of the right fifth metacarpal bone are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's degenerative joint disease of the left knee is related to in-service parachute jumping.

2.  The Veteran is receiving the maximum schedular rating for limitation of motion of the right fifth finger.

3.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for status post fracture of the right fifth metacarpal bone is inadequate.

4.  The Veteran is receiving the maximum schedular rating for tinnitus.

5.  The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for tinnitus is inadequate.

6.  The Veteran filed a claim of entitlement to service connection for tinnitus and hypertension on March 27, 2014.

7.  The preponderance of competent and credible evidence shows that no formal claim, informal claim, or written intent to file a claim of entitlement to service connection for tinnitus or hypertension was presented to VA prior to March 27, 2014.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, degenerative joint disease of the left knee was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Status post fracture of the right fifth metacarpal bone has not met the criteria for an initial compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).

3.  Tinnitus has not met the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.87, Diagnostic Code 6260 (2015).

4.  The criteria for an effective date prior to March 27, 2014, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2015); 38 C.F.R. §§ 3.155, 3.157 (2014).

5.  The criteria for an effective date prior to March 27, 2014, for the grant of service connection for hypertension have not been met.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.1, 3.400 (2015); 38 C.F.R. §§ 3.155, 3.157 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the decision below on entitlement to service connection for a left knee disorder, it is not necessary to review whether VA has fully complied with the VCAA as to that issue.

The Veteran's increased-rating and earlier-effective-date claims arise from his disagreements with the initial evaluations and effective dates of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The requirements of the 38 U.S.C.A. §§ 5103  and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA provided the Veteran in April 2014 and April 2015 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the Veteran of the information and evidence necessary to substantiate his claims for higher initial ratings and for service connection; notice of which evidence, if any, he is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service and VA treatment records and afforded him VA examinations. 

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities.  In sum, the Board finds that these examinations are adequate on which to base a decision.

Entitlement to service connection for degenerative joint disease of the left knee

Governing law and regulations

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1131.

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.


Analysis

The Veteran contends that his degenerative joint disease of the left knee is related to parachute jumping.

There is degenerative joint disease in the left knee.  Therefore, Davidson element (1), current disability, is established.

With regard to Davidson element (2), disease, the service treatment records show no left knee disease in service.  At a March 1994 entrance examination for the second period of active duty, the Veteran denied any history of trick or locked knee and the lower extremities were normal on physical examination.  In August 1996, the Veteran reported pain radiating into his knees, shins, and ankles.  The assessment, however, was shin splints.  At an April 1998 separation examination for the second period of active duty, the Veteran denied any history of trick or locked knee and the lower extremities were normal on physical examination.  Degenerative joint disease was not diagnosed until 2013.  Accordingly, Davidson element (2) is not met with respect to disease.

With respect to in-service incurrence of injury, the Veteran received the Parachute Badge and the Air Assault Badge.  Thus, in-service incurrence of injury, that is to say a knee injury from parachute jumping, has been shown to be sufficient to satisfy Davidson element (2).

As to Davidson element (3), whether there is a nexus between his current knee disorders and his in-service injury, there is conflicting medical evidence.

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit  has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378   (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382   (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.  

A November 2013 VA examiner opined that it was less likely than not that the left knee disorder was incurred in or caused by an in-service injury, event, or illness.  The examiner noted that a left knee disorder was not diagnosed at the April 1998 separation examination.  

In a January 2014 VA medical opinion, a physician opined that the osteoarthritis of the left knee was not caused by and is not related to the in-service parachute jumps.  The doctor indicated that there was no evidence of record to indicate that a left knee injury was incurred during service.  In particular, the doctor noted that a review of the service treatment records do not indicate any left knee injury or left knee complaints during service.  The physician indicated that the osteoarthritis of the left knee was most likely caused by or the result of the aging process and the Veteran's 14-year involvement in post-service occupational and recreational activities.  The doctor added that the Veteran reported in January 2013 that the onset of his left knee pain was in 2012, 14 years after active service.  While the physician considered evidence of parachute jumping, this opinion is predicated in part on the absence of a documented in-service left knee injury and the lack of post-service symptomatology.

An April 2015 VA treatment record reflects that the Veteran reported in-service knee pain, which was noted to have progressed to become clinically significant in 2013 with left medial-side pain.  The assessment was that the osteoarthritis of the left knee was likely secondary to use and wear related to being a paratrooper, performing his current job as a warehouse manager, and obesity.  This opinion addresses two of the predicates in the January 2014 VA medical nexus opinion - the existence of an in-service left knee injury due to parachute jumping based on the Veteran's reporting as opposed to the lack of documentation in the service treatment records, and the change in symptomology from the reported in-service knee pain to the more clinically significant left medial-side pain.  

In light of the above, the evidence is in equipoise as to whether the degenerative joint disease of the left knee is related to active service.  Davidson element (3), medical nexus, is established.  Hence, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

Entitlement to an initial compensable rating for status post fracture of the right fifth metacarpal bone

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence shows that the Veteran is right-handed.  His right finger disability is currently rated under Diagnostic Code 5320, using the major side rating.  

Diagnostic Code 5320 provides that a zero percent disability rating is warranted for any limitation of motion of the major little finger.  Ankylosis of the major little finger also warrants a zero percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).  A compensable rating is only warranted for amputation of the major little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2015). 

Analysis

In a January 2014 rating decision, the RO granted service connection for status post fracture of the right fifth metacarpal bone and assigned a zero percent disability rating effective November 7, 2013.

The Veteran is receiving the maximum schedular rating based on limitation of motion.  There is no evidence of amputation of the right (major) little finger.  Therefore, a higher schedular rating is not warranted.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The currently assigned zero percent is the maximum rating for limitation of motion of the five finger (absent amputation).  DeLuca considerations are therefore inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected status post fracture of the right fifth metacarpal bone are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - painful motion beginning at a gap of less than an inch between the fingertip and the proximal transverse crease of the palm - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon limitation of motion, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 (2015). 

Turning to the Veteran's functional impairment, the November 2013 VA examiner noted that right little finger disability impacted his ability to work in that he could only lift 50 pounds and that he had problems with lifting, carrying, climbing, grasping, gripping, and keyboarding.  The Board has considered these functional effects, but this evidence does not present such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate because there is no evidence that these functional effects would not be consistent with limitation of motion in the major little finger.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected status post fracture of the right fifth metacarpal bone is inadequate.

In denying the Veteran's claim for an initial increased rating for status post fracture of the right fifth metacarpal bone, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran and his counsel have not asserted, that his right little finger disability renders him unable to maintain substantially gainful employment since November 2013.  There is no indication that the claimant is unemployed.  Indeed, a July 2014 psychological evaluation reflects that the Veteran is still employed.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial compensable rating for status post fracture of the right fifth metacarpal bone is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus

Ten percent is the maximum schedular rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.

In an October 2014 rating decision, the RO granted service connection for tinnitus and assigned a 10 percent disability rating effective March 27, 2014.

The Veteran is receiving the maximum schedular rating for tinnitus.  Thus, a higher schedular rating is not warranted.

As to extra-schedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected tinnitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - ringing in the ears - with the established criteria shows that the rating criteria more than reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of the disability based upon recurrent tinnitus, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  Turning to the Veteran's functional impairment, the October 2014 VA examiner noted that tinnitus did not impact ordinary conditions of daily life, including the ability to work.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that an extra-schedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The weight of evidence reflects that there is not such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus is inadequate.

As to the holding in Rice, the evidence of record does not show, and the Veteran and his counsel have not asserted, that his tinnitus renders him unable to maintain substantially gainful employment since March 2014.  As noted above, there is no indication that the claimant is unemployed.  Hence, the Board concludes that the issue of TDIU has not been raised in this case.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial rating in excess of 10 percent for tinnitus is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for tinnitus

Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for hypertension

Governing law and regulations

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims filed on or after March 24, 2015.  As the claim for entitlement to service connection for tinnitus and hypertension was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3) ; 38 C.F.R. §§ 3.1(p) , 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Analysis

VA granted service connection for tinnitus and hypertension effective March 27, 2014, on the basis that the Veteran's initial claim of entitlement to service connection for those two disabilities was received by VA on March 27, 2014.  The Veteran was discharged from his second period of active duty in June 1998. 

A review of the claims file reveals no formal claim, informal claim, or written intent to file a claim of service connection for tinnitus or hypertension was presented between June 1998 and March 27, 2014.  Neither the Veteran nor his counsel has identified any document dated prior to March 27, 2014, indicating an intent to claim service connection for tinnitus or hypertension.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that an effective date earlier than March 27, 2014, for the grant of service connection for tinnitus and hypertension is warranted.  Therefore, the preponderance of the evidence is against the claims, and they are denied.





ORDER

Entitlement to service connection for degenerative joint disease of the left knee is granted.

Entitlement to an initial compensable rating for status post fracture of the right fifth metacarpal bone is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than March 27, 2014, for the grant of service connection for hypertension is denied.


REMAND

In light of his counsel raising the theory of secondary service connection, the Veteran should be afforded a VA examination to determine the nature and severity of his headache disorder, to include whether any current headache disorder is secondary to the service-connected hypertension and tinnitus.

At the October 2014 VA examination, the Veteran reported that he had a blood pressure reading of 160/109 before starting treatment.  VA treatment records reflect that he started taking medications in 2010.  The AOJ should attempt to obtain all treatment records for hypertension, to include records pertaining to elevated blood pressure readings that are dated prior to starting to take medications in 2010.

The Veteran's counsel has submitted additional medical evidence suggesting the anxiety disorder has worsened since the November 2013 VA examination.  Given that evidence as well as the passage of time, another VA examination is necessary.

In a March 2014 notice of disagreement, the Veteran expressed disagreement with the assignment of January 26, 2013, and November 7, 2013, for the grant of service connection for an anxiety disorder and status post fracture of the right fifth metacarpal bone, respectively.  No statement of the case (SOC), however, has been issued addressing these two issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his hypertension, headaches, and anxiety, to include records pertaining to elevated blood pressure readings that are dated prior to starting to take medications in 2010, and obtain all identified records.

2.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his headaches.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of his pertinent medical history, current complaints, and the nature and extent of the headache disorder. 

The examiner opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder is related to active service.  

The examiner must opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was caused or aggravated by the service-connected tinnitus or hypertension.  

A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected anxiety disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to an anxiety disorder.  A complete rationale for any opinion offered must be provided.

4.  Issue a SOC with a de novo review by a Decision Review Officer to the Veteran addressing entitlement to an effective date earlier than January 26, 2013, for the grant of service connection for an anxiety disorder; and entitlement to an effective date earlier than November 7, 2013, for the grant of service connection for status post fracture of the right fifth metacarpal bone.

5.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of all evidence of record and secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


